Order unanimously affirmed, with costs. Memorandum: The protective order of Special Term is affirmed without prejudice to an application to the court by appellants for further discovery after their answer is interposed and oral examinations are completed. Further discovery should be had only upon a sufficient factual showing that the items as to which additional discovery is sought are material and necessary to the defense. (Appeal from part of order of Erie Special Term directing service of answer, etc.) Present—Marsh, F. J., Moule, Simons, Mahoney and Del Yeechio, JJ.